TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00155-CV



                                   Phill Raije Rian, Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
      NO. 06-2032-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



                             CONCURRING OPINION


               I concur in the judgment only. The record in this case reflects that the Department

moved to terminate appellant’s parental rights to her two children on six alternative grounds. A

finding on any one of these grounds, coupled with a finding that termination is in the best interest

of the child, is sufficient to terminate parental rights. See Tex. Fam. Code Ann. § 161.001

(West 2008). Consistent with controlling precedent, the trial court submitted the cause upon

broadform questions. See Tex. R. Civ. P. 277; Texas Dep’t of Human Servs. v. E.B., 802 S.W.2d
647, 649 (Tex. 1990) (approving of broadform submission in parental rights cases).          Without

specifying which of the six grounds it was relying on, the jury in this case answered the controlling

question and found that it was in the best interest of the children to terminate appellant’s parental

rights. See E.B., 802 S.W.2d at 649 (controlling question is whether parent-child relationship should
be terminated, not what specific ground or grounds jury relied on to answer affirmatively the

questions posed). The trial court entered judgment on the jury’s verdict.

               Appellant challenges the trial court’s judgment terminating her parental rights on the

ground that her conviction was not final and, therefore, evidence relating to that conviction should

not have been admitted or considered in determining whether to terminate her parental rights. But

the evidence relating to appellant’s conviction, even if not final, goes only towards two of the

six grounds for termination alleged by the Department. Because there is sufficient evidence in the

record before us to support the trial court’s judgment on at least one of the four remaining grounds

for termination alleged by the Department, I would affirm the trial court’s judgment. See Tex. Fam.

Code Ann. § 161.001(1); In re Marriage of Hill, 893 S.W.2d 753, 756 (Tex. App.—Amarillo 1995,

writ ref’d).



                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Filed: July 31, 2009




                                                 2